         Case MDL No. 2901 Document 21-1 Filed 07/03/19 Page 1 of 2



               BEFORE THE UNITED STATES JUDICIAL PANEL ON
                       MULTIDISTRICT LITIGATION


IN RE: FORD MOTOR CO. F-150 AND        )
RANGER TRUCK FUEL ECONOMY              )         MDL Docket No. 2901
MARKETING AND SALES PRACTICES          )
LITIGATION

                           SCHEDULE OF ACTIONS

      Plaintiffs          Defendant            District     Civil Action        Judge
                                                                No.            Assigned

Dustin Dawson, Rick   Ford Motor Company     Eastern       3:19-cv-11728- District
Shawley                                      District of   RHC-APP        Judge Robert
                                             Michigan                     H. Cleland,
                                                                          Magistrate
                                                                          Judge
                                                                          Anthony P.
                                                                          Patti


RESPECTFULLY SUBMITTED this 3rd day of July, 2019.


                                           By: s/ Ryan McDevitt
                                               Ryan McDevitt
                                               Lynn Lincoln Sarko
                                               Gretchen Freeman Cappio
                                               Tana Lin
                                               KELLER ROHRBACK L.L.P.
                                               1201 Third Avenue, Suite 3200
                                               Seattle, WA 98101-3052
                                               (206) 623-1900
                                               Fax (206) 623-3384
                                               rmcdevitt@kellerrohrback.com
                                               lsarko@kellerrohrback.com
                                               gcappio@kellerrohrback.com
                                               tlin@kellerrohrback.com




                                       1
Case MDL No. 2901 Document 21-1 Filed 07/03/19 Page 2 of 2



                                Lesley E. Weaver
                                Anne K. Davis
                                Joshua Samra
                                BLEICHMAR FONTI & AULD LLP
                                555 12th Street, Suite 1600
                                Oakland, CA 94607
                                Telephone: (415) 445-4003
                                lweaver@bfalaw.com
                                adavis@bfalaw.com
                                jsamra@bfalaw.com

                                Jonathan K. Levine
                                Elizabeth C. Pritzker
                                PRITZKER LEVINE LLP
                                180 Grand Avenue, Suite 1390
                                Oakland, CA 94612
                                Telephone: (415) 692-0772
                                Fax: (415) 366-6110
                                jkl@pritzkerlevine.com
                                ecp@pritzkerlevine.com




                            2
